NOT RECOMMENDED FOR PUBLICATION
                               File Name: 05a0089n.06
                                Filed: February 7, 2005

                                              No. 04-5090

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,

        Plaintiff-Appellee,

                v.                                                      On Appeal from the United
                                                                        States District Court for the
TOMMY D. JARRELL,                                                       Eastern District of Tennessee

        Defendant-Appellant.


                                                                 /

Before:         GUY and ROGERS, Circuit Judges; DOWD, District Judge.*

        PER CURIAM.            Defendant, Tommy D. Jarrell, entered a conditional plea of guilty

to one count of attempted manufacture of marijuana in violation of 21 U.S.C. §§ 846 and

841(b)(1)(D), while reserving the right to appeal from the district court’s order denying his

motion to suppress evidence seized during a search of his property. This appeal challenges

the district court’s determinations that (1) the affidavit provided probable cause to support

the issuance of the search warrant, and (2) even assuming the affidavit was deficient, the

search was still valid under the good-faith exception found in United States v. Leon, 468 U.S.
897 (1984). On appeal from the denial of a motion to suppress, we review the district



        *
          The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio,
sitting by designation.
No. 04-5090                                                                                   2

court’s findings of fact for clear error and its conclusions of law de novo. United States v.

Hurst, 228 F.3d 751, 756 (6th Cir. 2000). The evidence, however, must be reviewed in the

light most likely to support the district court’s decision. Id. The district court’s ultimate

determination that the Leon good-faith exception applies is a legal conclusion, which is

reviewed de novo. United States v. Leake, 998 F.2d 1359, 1366 (6th Cir. 1993). After

review of the record in this case, the applicable law, and the arguments presented on appeal,

we find the district court did not err in either respect. Because issuance of a detailed opinion

by this court would be duplicative and would serve no useful purpose, we AFFIRM for the

reasons set forth in the district court’s written opinion filed on September 30, 2003.